Judgment reversed on the law and the facts and new trial granted, costs to abide the event, on the ground that the conclusions of law are not sustained by the evidence. This court also reverses the findings of fact of the learned trial judge as being against the weight of the evidence. Upon a new trial, if it be found that the contract alleged in the complaint was in fact made, it would still be necessary for the plaintiff to show that he actually contributed the amount called for by the contract before any judgment could be entered in his favor for the delivery of a deed of one-half interest in the property. The record upon the present trial shows this was not done. Kelly, P. J., Jaycox, Kelby, Young and Kapper, JJ., concur.